Ross, J. (dissenting).
After analyzing the facts, I find that legal authority justified the police action that was taken. Therefore, I dissent and would affirm Trial Term’s denial of defendant’s motion to suppress the seized .22 caliber pistol.
Almost 40 years ago, the United States Supreme Court said that: "In dealing with probable cause * * * as the very name implies, we deal with probabilities. These are not technical; they are the factual and practical considerations of everyday life on which reasonable and prudent men, not legal technicians, act.” (Brinegar v United States, 338 US 160, 175.) Just recently, the Supreme Court continued to apply this commonsense standard in making an evaluation of the appropriateness of police conduct in a search and seizure case (Illinois v Gates, 462 US 213, 231). The Court of Appeals of this State has held in People v De Bour (40 NY2d 210, 217): "[t]he crucial factor is whether or not the police behavior can be characterized as reasonable”. Moreover, former Chief Justice Warren *673wrote for the majority in Terry v Ohio (392 US 1, 30-31): "We * * * hold today that where a police officer observes unusual conduct which leads him reasonably to conclude in light of his experience that criminal activity may be afoot and that the persons with whom he is dealing may be armed and presently dangerous, where in the course of investigating this behavior he identifies himself as a policeman and makes reasonable inquiries, and where nothing in the initial stages of the encounter serves to dispel his reasonable fear for his own or others’ safety, he is entitled for the protection of himself and others in the area to conduct a carefully limited search of the outer clothing of such persons in an attempt to discover weapons which might be used to assault him. Such a search is a reasonable search under the Fourth Amendment, and any weapons seized may properly be introduced in evidence against the person from whom they were taken.”
Based upon the teaching of these cases, I find it entirely reasonable for the police to have acted as they did, with respect to the defendant.
On the evening of May 20, 1983, at approximately 10:00 p.m., New York City Police Sergeant Daniel Cotter (Cotter) and his partner, Police Officer Patrick Gaudett, both assigned to a Street Crime Unit, were on duty in civilian clothes and patrolling in an unmarked police car.
The sergeant was a 15-year veteran of the force, who had been a supervisor for four years and who had served approximately eight years with Street Crime Units, which operated particularly in the area where the subject arrest occurred. In view of his expertise, that officer testified that this location is "a high-crime area, that is why we are assigned there. There are high incidents of street robberies, drugs, other violent street crimes”.
At 120th Street, the sergeant saw the defendant walking alone. His attention was initially drawn to the defendant because of the unusual way in which the defendant was walking. Cotter testified: "He was stopping and going. Walking and stopping. Looking around. Looking behind. Looking across the street. Down the block.” Furthermore, this officer testified: "[w]hen I observed him from the front, he * * * [was wearing] a raincoat, the raincoat was hanging from the right-hand side, lower than the left-hand side. And there appeared to be an object in * * * [the right-hand pocket]”. In response to these observations, this experienced police officer exited the *674police car. Thereupon, he went up to defendant, identified himself as a police officer, and asked the defendant what he had in his right-hand pocket.
It is hornbook law that the police have a right to approach a person on the street for the purpose of requesting information, so long as they have an articulable reason for doing so (People v De Bour, supra, at p 213). In the instant case, the time and place (i.é., a high crime area), coupled with defendant’s out-of-the-ordinary method of walking and what appeared to be an object that had bulk and weight provided such a reason.
The majority state, at page 671 of their writing, that "[t]he constitutional protections against unwarranted intrusion by an agent of the State are not to be relaxed when an individual goes for a walk, or engages in otherwise innocent behavior, in a public area statistically known for a high incidence of crime.” There is nothing in this statement that is subject to debate, except, it is not the manner in which defendant was proceeding; but rather it was the manner of defendant’s movements, which first attracted the police attention. In my opinion, the majority have overlooked this important distinction.
A unanimous Court of Appeals has ruled in People v Rosemond (26 NY2d 101, 104): "[t]he police can and should find out about unusual situations they see * * * To a very large extent what is unusual enough to call for inquiry must rest in the professional experience of the police.” The majority does not question this sergeant’s qualifications as a street-wise police officer, and the Trial Justice, who conducted the suppression hearing and took the defendant’s plea, found the sergeant to be "a highly credible * * * witness”.
When the defendant replied that there was nothing in his pocket, the sergeant knew that the defendant was lying, since it was obvious, to see from the bulge, that there was something there. As a direct consequence of the defendant’s intentionally false answer, Cotter touched the bottom of the defendant’s pocket with his fingers to ensure "my own safety and the safety of my fellow officers.” In pertinent part, he testified: "I touched the bottom of the pocket with my fingers. There was something in there. Then I grabbed the entire pocket from the outside, it felt like a gun to me. I stuck my hand in the pocket and took out a gun.”
At every stage of this encounter between the police and the *675defendant, the police actions were limited to the minimum degree of intrusion necessary. For example, neither the sergeant nor his partner ever drew their weapons nor was the defendant ever grabbed or subjected to a full frisk.
The majority contends, on page 669 of their writing, that "[w]hatever Tear for their safety’ the police may have felt as an immediate predicate for their subsequent search for a gun (see, CPL 140.50 [3]) was solely a result of an unwarranted intrusion in the first place”, is simply not the law in this State. "It would, indeed, be absurd to suggest that a police officer has to await the glint of steel before he can act to preserve his safety.” (People v Benjamin, 51 NY2d 267, 271.)
A short time ago, the Court of Appeals decided the case of People v McNatt (65 NY2d 1046). The McNatt case involved an initial stop and inquiry by the police, which produced a patently false response from a suspect. Without dissent, the court in McNatt (supra, p 1048), of that opinion, reaffirmed the principle of Terry v Ohio (supra) that an officer is entitled to make a subsequent search when he entertains "a reasonable fear that he [is] in danger of physical injury by virtue of defendant being armed”.
Accordingly, Trial Term did not err in denying suppression.
Carro and Ellerin, JJ., concur with Fein, J.; Kupferman, J. P., and Ross, J., dissent in an opinion by Ross, J.
Judgment, Supreme Court, New York County, rendered on January 27, 1984, reversed, on the law and the facts, and the motion to suppress physical evidence is granted, and the matter is remitted to the trial court for the' purpose of entering an order in favor of the accused pursuant to CPL 160.50, not less than 30 days after service of a copy of this court’s order upon the respondent, with leave during this 30-day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required.